 

 

Case 2:20-cr-20605-GCS-EAS ECF No. 1, PagelD.1 Filed 12/16/20 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
a Case:2:20-cr-20605
Plaintiff, Judge: Steeh, George Caram
MJ: Stafford, Elizabeth A.
-vs- Filed: 12-16-2020 At 10:32 AM
INDI USA V. BOBBY CUSTARD JR (DA)
BOBBY CUSTARD JR.,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(18 U.S.C. § 2119(1) - Carjacking - Motor Vehicles)

That on or about October 29, 2020, in the Eastern District of Michigan,
Southern Division, the defendant, BOBBY CUSTARD JR., did, with the intent to
cause death or great bodily harm, take a 2019 Dodge Challenger that had been
transported, shipped, and received in interstate and foreign commerce from the
person or presence of another, and did so by force, violence and intimidation, all in

violation of Title 18, United States Code, Section 2119(1).
 

 

Case 2:20-cr-20605-GCS-EAS ECF No. 1, PagelD.2 Filed 12/16/20 Page 2 of 4

COUNT TWO

(18 US.C. § 924(c)(1)(A)(Gi) - Brandishing a Firearm
During and in Relation to a Crime of Violence)

That on or about October 29, 2020, in the Eastern District of Michigan,
Southern Division, the defendant, BOBBY CUSTARD JR., did intentionally use,
carry, and brandish a firearm, during and in relation to the commission of a crime
of violence for which he may be prosecuted in a court of the United States, that is,
Carjacking, as alleged in Count One of this indictment; all in violation of Title 18,
United States Code, Sections 924(c)(1)(A)(ii).

COUNT THREE
(18 U.S.C. § 2119(1) - Carjacking - Motor Vehicles)

That on or about November 4, 2020, in the Eastern District of Michigan,
Southern Division, the defendant, BOBBY CUSTARD JR., did, with the intent to
cause death or great bodily harm, take a 2017 Dodge Challenger that had been
transported, shipped, and received in interstate and foreign commerce from the
person or presence of another, and did so by force, violence and intimidation, all in
violation of Title 18, United States Code, Section 2119(1).

COUNT FOUR

(18 U.S.C. § 924(c)(1)(A)(ii) - Brandishing a Firearm
During and in Relation to a Crime of Violence)

That on or about November 4, 2020, in the Eastern District of Michigan,

 
 

 

Case 2:20-cr-20605-GCS-EAS ECF No. 1, PagelD.3 Filed 12/16/20 Page 3 of 4

Southern Division, the defendant, BOBBY CUSTARD JR., did intentionally use,
carry, and brandish a firearm, during and in relation to the commission of a crime
of violence for which he may be prosecuted in a court of the United States, that is,
Carjacking, as alleged in Count Three of this indictment; all in violation of Title
18, United States Code, Sections 924(c)(1)(A)(ii).
FORFEITURE ALLEGATION

Pursuant to Fed.R.Cr.P. 32.2(a), the government hereby provides notice to
the defendants of its intention to seek forfeiture of all proceeds, direct or indirect,
or property traceable thereto, all property that facilitated the commission of the
violations alleged, or property traceable thereto, and all property involved in, or

property traceable thereto, of the violations set forth in this Indictment.

 

THIS IS A TRUE BILL.
s/Grand Jury Foreperson
Dated: December 16, 2020 GRAND JURY FOREPERSON
MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/Barbara K. Lanning
BARBARA K. LANNING
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226- 9103
barbara.lanning@usdoj.gov
 

Case 2:20-cr-20605-GCS-EAS ECF No.1, PagelD.4 Filed 12/16/20 Page 4 of 4

Case:2:20-cr-20605
Judge: Steeh, George Caram
Criminal Case Cove Mv: Stafford, Elizabeth A.
Filed: 12-16-2020 At 10:32 AM
INDI USA V. BOBBY CUSTARD JR (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete n avwuracry m1 an scopous.

 

United States District Court
Eastern District of Michigan

 

 

 

 

  

 

 

 

 

 

 

 

 

| Companion Case Number:
/ Judge Assigned:
Cl yes No AUSA’s Initials: Bt

Case Title: USA v. BOBBY CUSTARD JR.
County where offense occurred : Wayne
Check One: x]Felony [_|Misdemeanor [Petty

___Indictment/____ information --- no prior complaint.

__v¥_Indictment/____Information --- based upon prior complaint [Case number: 20-mj-30486 ]

____Indictment/____ Information -- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

December 16, 2020
Date

 

 

Assistant'United States Att

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: (313) 226-9103

Fax: (313) 226-2372

E-Mail address: barbara.lanning@usdoj.gov
Attorney Bar #: P79186

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16

 
